Case 2:19-mc-00083-CAS-E Document 29 Filed 09/27/19 Page 1 of 5 Page ID #:256




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   44 Montgomery Street, 41st Floor
 6 San Francisco, CA 94104
   Telephone: (415) 293-6800
 7 Facsimile: (415) 293-6899
   mpritt@bsfllp.com
 8
   Counsel for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                              UNITED STATES DISTRICT COURT

12                          CENTRAL DISTRICT OF CALIFORNIA

13                                   WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                         Misc. Case No. 2:19-MC-00083-CAS-E
   VAUGHN PERLING
16                                                  Underlying Litigation:
   IRA KLEIMAN, as the personal                     Case No. 9:18-cv-80176-BB
17 representative of the Estate of David            United States District Court
   Kleiman, and W&K INFO DEFENSE                    Southern District of Florida
18 RESEARCH, LLC,
                                                    JOINT MOTION FOR EXTENSION
19                Plaintiffs,
                                                    Judge:   Christina A. Snyder
20          v.                                      Date:    October 28, 2019
                                                    Time:    10:00 a.m.
21 CRAIG WRIGHT,                                    Place:   Courtroom 8D, 8th Floor

22                Defendant.
23

24

25

26

27

28

     JOINT MOTION FOR EXTENSION                                   Case No. 2:19-MC-00083-CAS-E
     -CAS
Case 2:19-mc-00083-CAS-E Document 29 Filed 09/27/19 Page 2 of 5 Page ID #:257




 1          NOTICE OF JOINT MOTION AND JOINT MOTION FOR EXTENSION

 2          PLEASE TAKE NOTICE THAT Ira Kleiman, as personal representative of the Estate of

 3 David Kleiman, and W&K Info Defense Research, LLC (“Movants”), and Joseph

 4 VaughnPerling hereby jointly move to extend the deadline for filing the reply brief in support of

 5 the Motion for Second Order Compelling Compliance with Subpoena from September 30, 2019,

 6 to November 14, 2019, and to continue the hearing for that motion from October 21, 2019, to

 7 December 9, 2019. The joint motion is noticed for hearing on October 28, 2019, before Judge

 8 Christina Snyder at the First Street Courthouse, 350 W. First Street, Courtroom 8D, 8th Floor,

 9 Los Angeles, CA 90012.

10   Dated: September 27, 2019                BOIES SCHILLER FLEXNER LLP

11                                            /s/ Maxwell V. Pritt
                                              Maxwell V. Pritt
12
                                              44 Montgomery Street, 41st Floor
13                                            San Francisco, CA 94104
                                              Telephone: (415) 293-6800
14                                            Facsimile: (415) 293-6899
                                              mpritt@bsfllp.com
15
                                              K. Luan Tran
16                                            725 South Figueroa Street, 31st Floor
17                                            Los Angeles, CA 90017
                                              Telephone: (213) 629-9040
18                                            Facsimile: (213) 629-9022
                                              ltran@bsfllp.com
19
                                              Counsel for Ira Kleiman, as Personal
20                                            Representative of the Estate of David Kleiman,
                                              and W&K Info Defense Research, LLC
21

22
                                              BUSCHEL GIBBONS, P.A.
23
                                              /s/ Robert C. Buschel
24                                            Robert C. Buschel
25                                            One Financial Plaza, Suite 1300
                                              Fort Lauderdale, FL 33394
26                                            Telephone: (954) 530-5301
                                              Facsimile: (954) 320-6932
27                                            buschel@bglaw-pa.com
28                                            Counsel for Joseph VaughnPerling
                                                    -1-
     JOINT MOTION FOR EXTENSION                                      Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 29 Filed 09/27/19 Page 3 of 5 Page ID #:258




 1                               JOINT MOTION FOR EXTENSION

 2          The parties to the underlying action (the “Florida Parties”), Ira Kleiman et al. v. Craig

 3 Wright, No. 9:18-cv-80176-BB (S.D. Fla.), are currently engaged in good faith settlement

 4 discussions which, if successful, could obviate the need for discovery from Joseph

 5 VaughnPerling. (See Dkt. 28-1.) To that end, the parties to this action—Ira Kleiman, as personal

 6 representative of the Estate of David Kleiman, and W&K Info Defense Research, LLC

 7 (collectively, “Movants”), and Joseph VaughnPerling (together with Movants, the “California

 8 Parties”)—respectfully request an extension of the deadline for filing the reply brief in support

 9 of the Motion for Second Order Compelling Compliance with Subpoena (from September 30,

10 2019, to November 14, 2019), and a continuance of the hearing for that motion (from October

11 21, 2019, to December 9, 2019). In support of their request, the California Parties state as

12 follows:

13          1.      The reply brief in support of the Motion for Second Order Compelling Compliance

14 with Subpoena is due September 30, 2019. (See Dkt. 24.)

15          2.      The hearing for that motion is scheduled for October 21, 2019. (See id.)

16          3.      The Florida Parties are engaged in settlement negotiations, and, on September 17,

17 2019, jointly moved to extend “all discovery and case deadlines to facilitate th[o]se discussions.”

18 (See Dkt. 28-1.)

19          4.      If those discussions are successful, discovery from Joseph VaughnPerling, and

20 further briefing in this action, would be unnecessary.

21          5.      Avoiding further motion practice in this action would be in the California Parties’

22 best interest.

23          6.      For the foregoing reasons, the California Parties jointly move to extend the

24 deadline for filing the reply brief from September 30, 2019, to November 14, 2019, and to the

25 continue the hearing for the Motion for Second Order Compelling Compliance with Subpoena

26 from October 21, 2019, to December 9, 2019.

27          7.      This motion is brought in good faith and not for the purpose of delay.

28
                                                          -2-
     JOINT MOTION FOR EXTENSION                                     Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 29 Filed 09/27/19 Page 4 of 5 Page ID #:259




 1 Dated: September 27, 2019                    BOIES SCHILLER FLEXNER LLP

 2                                              /s/ Maxwell V. Pritt
                                                Maxwell V. Pritt
 3
                                                K. Luan Tran
 4
                                                Counsel for Ira Kleiman, as Personal
 5                                              Representative of the Estate of David Kleiman,
                                                and W&K Info Defense Research, LLC
 6

 7
                                                BUSCHEL GIBBONS, P.A.
 8
                                                /s/ Robert C. Buschel
 9                                              Robert C. Buschel
10                                              Counsel for Joseph VaughnPerling
11

12

13                                     FILER’S ATTESTATION

14          Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), Maxwell V. Pritt hereby attests that all other

15 signatories listed, and on whose behalf the filing is submitted, concur in the filing’s content and

16 have authorized the filing.

17   Dated: September 27, 2019                  /s/ Maxwell V. Pritt
                                                Maxwell V. Pritt
18

19

20

21

22

23

24

25

26

27

28
                                                          -3-
     JOINT MOTION FOR EXTENSION                                        Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 29 Filed 09/27/19 Page 5 of 5 Page ID #:260




 1                                  CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3 document has been served on September 27, 2019, to all counsel of record who are deemed to

 4 have consented to electronic service via the Court’s CM/ECF system per Civ. L.R. 5-3.2. Any

 5 other counsel of record will be served by electronic mail, facsimile and/or overnight delivery.

 6          Executed on September 27, 2019.

 7
                                                 /s/ Maxwell V. Pritt
 8                                               Maxwell V. Pritt
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -4-
     JOINT MOTION FOR EXTENSION                                   Case No. 2:19-MC-00083-CAS-E
